Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendment submitted on March 18, 2022 in response to the Office action (OA) mailed on December 21, 2021 (“the previous OA”) have been fully considered.  
In view of applicant’s amendment, the objections to claims as set forth in the previous OA are withdrawn. 
The art rejections as set forth in the previous OA are maintained. 

A new claim objection is made. 
   
Claim Objections

Claims 24 and 31 are objected to because of the following informalities: applicant should insert “the” before “ethers” in claims 24 and 31 given that “ethers” in claims 24 and 31 refers to “ethers” recited in parent claims 1 and 26, respectively. 



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7, 15, 16, 24, 26, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev et al. (US 20120114927 A1) in view of Gupta et al. (WO 2016182663 A1; US 20180056449 A1 is relied upon as equivalent document in the rejection).

As to claim 1, Khaselev discloses a film (sheet) comprising a layer of composition (pre-sintering layer) comprising a metal powder (metal particles), binder, and a solvent in an amount sufficient to dissolve the binder (0006). The film of Khaselev is used as sintering film to facilitate attachment of various components (0040).  

As to claim 1, Khaselev discloses that the film has a dry thickness of about 5 to 300 µm (0006).  The claimed thickness of the pre-sintering layer of 30 µm to 200 µm is within the thickness range disclosed by Khaselev (5 to 300 µm).  
As to claim 1, Khaselev discloses that solvents such as alcohols, diols, glycols or combinations thereof are used to dissolve the binder.  Moreover, Khaselev discloses specific examples of solvents such as terpineol (alpha-terpeniol) (0046).  It is submitted that terpeniol of Khaselev is identical to the low-boiling point binder disclosed by present application (see claim 24 disclosing alpha-terpeniol).  Accordingly, a person having ordinary skill in the art would recognize that Khaselev discloses a low boiling point binder as claimed.  

As to claim 1 limitation of the viscosity of the pre-sintering layer at 90°C of not less than 0.27 MPa*s, it is submitted that Khaselev does not explicitly disclose the claimed viscosity.  However, Khaselev discloses that desirable viscosity may depend on intended use, such as selected deposition technique.  Moreover, Khaselev discloses that where it is desirable to form a sintering film from the formulation, viscosity may be adjusted accordingly to facilitate that process.  Loadings of the metal powder, binder and/or additives with respect to the solvent system may generally be adjusted to manipulate viscosity or another physical characteristic (0046).  Accordingly, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to adjust loadings of the metal powder, binder and/or additives, motivated by the desire to arrive at a suitable viscosity including the claimed in order to form a pre-sintering layer. 

As to claim 1 limitation “the metal particles become a sintered body when temperature…2.5 minutes”. It is submitted that no unobvious differences are seen between the claimed metal particles and the metal particles disclosed by Khaselev.  For example, Khaselev discloses that the metal particles are silver particles (0005).  The present application discloses silver particles (claim 4).  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the metal particles of Khaselev would intrinsically become a sintered body as required by the claimed invention. MPEP 2112.01 (I). 

As to claim 1 limitation of a first and second release liners, it is submitted that Khaselev discloses that the formulation that forms the film can be applied to a substrate having a release layer or coating (0048), which is interpreted to suggest one of the first and the second release liner.   

As to claim 1, the difference between the claimed invention and the prior art of Khaselev is that Khaselev does not explicitly suggest another release liner, however, it is submitted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 (VI)(B).  Alternatively, it is submitted that Gupta discloses sinterable film, wherein the film is sandwiched between two release liners (0139).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide additional release liner in the manner as claimed in the invention of Khaselev so as to arrive at the claimed first release liner and the second release liner, motivated by the desire to protect the film of Khaselev until the film is ready for subsequent lamination and attachment (0050). 

As to claim 2, Khaselev as modified by Gupta do not explicitly suggest property recited in claim 2 “wherein, when a pre-sintering laminated body…for 2.5 minutes.”  However, as set forth previously, the pre-sintering layer of Khaselev as modified by Gupta renders obvious claimed pre-sintering layer.  Accordingly, absent any factual evidence on the record, it is reasonable to presume that Khaselev as modified by Gupta intrinsically meets claim 2.

As to claim 4, Khaselev discloses silver particles (0005).

As to claim 5, Khaselev discloses 30 to 95% by weight of metal powder (0043) which overlaps with the claimed amount of metal particles in the range of 50 to 98% by weight such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). Further, Khaselev discloses about 80% by weight of metal particles (0043). 

As to claim 7, given that the film (pre-sintering layer) of Khaselev as modified by Gupta renders obvious claimed pre-sintering layer, it would be clear to one skilled in the art that the pre-sintering layer of Khaselev as modified by Gupta can be used to form a joint between a first and a second object as claimed. See also MPEP 2111.02.

As to claims 15 and 16, Khaselev discloses metal particle having d50 (average particle diameter) in the range of from 0.001 to 10 micrometers (0004), which converts to 1 nm to 10,000 nm, respectively.  The examiner further submits that Gupta also discloses silver particles having diameter of about 0.1 µm to about 20 µm (0067), which converts to 100 nm to 20,000 nm, respectively.  Moreover, “about 0.1 µm” as disclosed by Gupta includes metal particle having diameter that is slightly less than 0.1 µm (less than 100 nm) such that it meets claim 16. 

As to claim 24, Khaselev discloses terpineol (0046), which is interpreted to meet claimed alpha-terpineol. 

With respect to claim 26, Khaselev discloses a film (sheet) comprising a layer of composition (pre-sintering layer) comprising a metal powder (metal particles), binder, and a solvent in an amount sufficient to dissolve the binder (0006). The film of Khaselev is used as sintering film to facilitate attachment of various components (0040).  

As to claim 26 limitation “dicing sheet arranged over a pre-sintering layer”, it is submitted that the claim does not set forth any specific structure and/or composition of the dicing sheet.  Accordingly, any sheet arranged over a pre-sintering layer is interpreted to meet the claimed dicing sheet.  Khaselev suggests application of film forming formulation on to a backing layer or substrate, followed by drying to form the film on the backing or substrate (0048).  Accordingly, the backing layer or substrate of Khaselev suggests claimed dicing sheet arranged over the pre-sintering layer. 

As to claim 26, Khaselev discloses that the film has a dry thickness of about 5 to 300 µm (0006).  The claimed thickness of the pre-sintering layer of 30 µm to 200 µm is within the thickness range disclosed by Khaselev (5 to 300 µm).  

As to claim 26, Khaselev discloses that solvents such as alcohols, diols, glycols or combinations thereof are used to dissolve the binder.  Moreover, Khaselev discloses specific examples of solvents such as terpineol (alpha-terpeniol) (0046).  It is submitted that terpeniol of Khaselev is identical to the low-boiling point binder disclosed by present application (see claim 24 disclosing alpha-terpeniol).  Accordingly, a person having ordinary skill in the art would recognize that Khaselev discloses a low boiling point binder as claimed.  

As to claim 26 limitation of the viscosity of the pre-sintering layer at 90°C of not less than 0.27 MPa*s, it is submitted that Khaselev does not explicitly disclose the claimed viscosity.  However, Khaselev discloses that desirable viscosity may depend on intended use, such as selected deposition technique.  Moreover, Khaselev discloses that where it is desirable to form a sintering film from the formulation, viscosity may be adjusted accordingly to facilitate that process.  Loadings of the metal powder, binder and/or additives with respect to the solvent system may generally be adjusted to manipulate viscosity or another physical characteristic (0046).  Accordingly, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to adjust loadings of the metal powder, binder and/or additives, motivated by the desire to arrive at a suitable viscosity including the claimed in order to form a pre-sintering layer. 

As to claim 26 limitation “the metal particles become a sintered body when temperature…2.5 minutes”. It is submitted that no unobvious differences are seen between the claimed metal particles and the metal particles disclosed by Khaselev.  For example, Khaselev discloses that the metal particles are silver particles (0005).  The present application discloses silver particles (claim 4).  Accordingly, absent any factual evidence on the record, it is reasonable to presume that the metal particles of Khaselev would intrinsically become a sintered body as required by the claimed invention. MPEP 2112.01 (I). 


As to claim 27, Khaselev as set forth previously discloses a pre-sintering layer with a dicing sheet.  However, Khaselev is silent as to disclosing a release liner of claim 27. 

Gupta discloses sinterable film, wherein the film is sandwiched between two release liners (0139).  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide additional release liner in the manner as claimed in the invention of Khaselev so as to arrive at the claimed composite sheet, motivated by the desire to protect the film of Khaselev until the film is ready for subsequent lamination and attachment (0050). 


As to claim 28, Khaselev discloses silver particles (0005).

As to claim 31, Khaselev discloses terpineol (0046), which is interpreted to meet claimed alpha-terpineol. 


Claims 11, 21-23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev et al. (US 20120114927 A1) in view of Gupta et al. (WO 2016182663 A1; US 20180056449 A1 is relied upon as equivalent document in the rejection) as applied to claims 1 and 26 above, and further in view of Nakano et al. (WO 2016139831 A1; US 20180030203 A1 is relied upon as English equivalent document in the rejection).
Khaselev is silent as disclosing claims 11, 21-23, 29, and 30.

Nakano discloses a thermally decomposable binder containing aliphatic polycarbonate (solid binder at 25°C) and fine inorganic particle dispersed paste composition (0001, Example 1 reciting “white solid [polycarbonate] obtained was dried”).  Moreover, the thermally decomposable binder containing fine inorganic particles of Nakano is used in formation of sintered products (0086).  Furthermore, Nakano suggests that the aliphatic polycarbonate is polypropylene carbonate (Example 1 disclosing use of propylene oxide to form aliphatic polycarbonate).  Nakano does not explicitly disclose the property of the binder/polycarbonate (claims 11, 23, and 30).  However, it is submitted that no difference is seen between the polycarbonate disclosed by Nakano and applicant’s claimed invention.  Accordingly, it is reasonable to presume that the polycarbonate of Nakano would intrinsically have the claimed property.  

It would have been obvious to use the aliphatic polycarbonate of Nakano in the invention of the Khaselev, motivated by the desire to form a pre-sintering layer as claimed, given that the polycarbonate of Nakano can be degassed at lower temperature so that substantial conservation of energy can be achieved and use of such binder allows formation of sintered product (sintered film) on a resin substrate having low heat resistance (0018 of Nakano). 

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev et al. (US 20120114927 A1) in view of Gupta et al. (WO 2016182663 A1; US 20180056449 A1 is relied upon as equivalent document in the rejection) as applied to claims 1 and 26 above, and further in view of Nagaoka, Minami et al. (“Nagaoka”) (WO 2014/184641A2). 

Khaselev as modified by Gupta is silent as to disclosing isobornyl cyclohexanol. 

However, Nagaoka discloses a metal paste capable of joining members comprising aggregates of metal nanoparticles and a solvent (0006 and 0009).  Further, Nagaoka discloses that the solvent is not limited to particular one and preferably includes butanol, pentanol, hexanol. Heptanol, octanol, isobornyl cyclohexanol, terpineol, octanediole, decanol, nonanol, and undecanol (0038).   Fujimoto discloses that the examples of the organic solvent to be used in the metal paste composition are not particularly limited (0048).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the known and available solvent (binder) disclosed by Nagoka including isobornyl cyclohexanol in the invention of Khaselev, given that these solvents are functional equivalent of each other in terms of their use in formation of a pre-sintering layer.  


Response to Arguments

Applicant’s arguments submitted on March 18, 2022 in response to the previous OA are not found persuasive.

With respect to the 35 USC 103 rejection of claims 1, 2, 4, 5, 7, 15, 16, 24, 26, 27, 28, and 31 as being unpatentable over Khaselev et al. (US 20120114927 A1) in view of Gupta et al. (WO 2016182663 A1; US 20180056449 A1), applicant argues that one of ordinary skill in the art would not be motivated by Khaselev to arrive at the claimed viscosity, because Khaselev discloses an extremely wide, nonenabling range of viscosity in a range of about 10 to about 200,000 cP, and merely gives one example of the viscosity of 800 cP at 25°C (0046).  Therefore, Khaselev does not teach those skilled in the art how to arrive at the claimed viscosity of the pre-sintering layer of not less than 0.27 MPa*s at 90°C.   Moreover, applicant argues that the claimed sheet exhibits results that would have been unexpected to one of ordinary skill in the art studying Khaselev.  According to applicant, by satisfying the claimed limitation of viscosity of the pre-sintering layer of not less than 0.27 MPa*s at 90°C, the sheet according to the present invention is able to suppress the reduction in thickness as a result of sintering, and consequently is able to improve reliability as evaluated by temperature recycling testing (0009, 0020, and 0052-0068 of the specification).  In order to support applicant’s argument, applicant points to Comparative Example 2 in the specification (Table 1) and submits that the post-sintering thickness of Comparative Example 2 (viscosity at 90°C of 0.23 MPa*s), which does not satisfy the aforementioned viscosity limitation was only 10 µm, and reliability evaluated by temperature cycling testing was relatively bad.  On the other hand, post-sintering thickness of Working Example 2 (viscosity at 90°C of 3.2 MPa*s), which satisfies the aforementioned viscosity limitation, was 30 µm, and the reliability was relatively good.  Furthermore, post-sintering thickness of Working Example 5 (viscosity at 90°C of 0.55 MPa*s), which satisfies the aforementioned viscosity limitation, was 30 µm, and the reliability was relatively good.  According to applicant, each pre-sintering thickness of these examples was equal (i.e. 50 µm).  Pages 8-11 of the amendment. 
The examiner respectfully disagrees because of the following reasons: 

First, the examiner submits that the disclosure in Khaselev regarding the viscosity at 25°C of the formulation is “non-limiting” (see 0046 “In some non-limiting embodiments, the viscosity may be in the range of about…at 25°C.”).  Therefore, the disclosure in Khaselev referring to adjustment of the viscosity is not limited to viscosity adjustment at 25°C. Specifically, Khaselev discloses that desirable viscosity may depend on intended use, such as selected deposition technique.  Moreover, Khaselev discloses that where it is desirable to form a sintering film from the formulation, viscosity may be adjusted accordingly to facilitate that process.  Loadings of the metal powder, binder and/or additives with respect to the solvent system may generally be adjusted to manipulate viscosity or another physical characteristic (0046). Accordingly, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to adjust loadings of the metal powder, binder and/or additives, motivated by the desire to arrive at a suitable viscosity including the claimed in order to form a pre-sintering layer. 

Second, as to applicant’s showing of the difference in reliability between Comparative Example 2 versus Working Examples 2 and 5, the examiner respectfully submits following.   The examiner acknowledges that each of these examples have equal post-sintering thickness.  However, it is submitted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. MPEP 716.02(d).   In the present case, applicant’s evidence in support of the supporting of unexpected results is not commensurate in scope with the claimed invention.  Specifically, the claimed inventio is broader in scope than the evidence presented by applicant. For example, pre-sintering layers disclosed in Working Examples 2 and 5 are formulated using specific type of metal particles, specific amount of metal particles, an acrylic polymer (MM-2002-1), and specific amount of the acrylic polymer.  The claimed invention does not set forth specific type of metal particles, specific amount of the metal particles, acrylic polymer, and specific amount of the acrylic polymer. Moreover, it is submitted that the pre-sintering layer of Comparative Example 1 disclosed in the specification has a viscosity of 3.2 MPa*s at 90°C (see Table 2). However, the reliability is shown to be “BAD”.   As such, even though, Comparative Example 1 meets claimed viscosity, the reliability is shown to be “BAD”.  Accordingly, at present, applicant’s showing of unexpected results is not found persuasive. 







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 18, 2022